Exhibit 10.26(B)

 

EXECUTION VERSION

 

AMENDMENT NO. 1

TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 1, dated as of March 21, 2006 (this “Amendment”), among CREDIT
SUISSE, NEW YORK BRANCH (the “Administrative Agent”), FIELDSTONE MORTGAGE
COMPANY and FIELDSTONE INVESTMENT CORPORATION (each a “Seller” and collectively
the “Sellers”).

 

RECITALS

 

The Administrative Agent and the Sellers are parties to that certain Master
Repurchase Agreement, dated as of November 8, 2005 (the “Exiting Master
Repurchase Agreement”; as amended by this Amendment, the “Master Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Master Repurchase Agreement.

 

The Administrative Agent and Sellers have agreed, subject to the terms and
conditions of this Amendment, that the Existing Master Repurchase Agreement be
amended to reflect certain agreed upon revisions to the terms of the Existing
Master Repurchase Agreement.

 

Accordingly, the Administrative Agent and the Sellers hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Master Repurchase Agreement is hereby amended as follows:

 

SECTION 1.           Definitions. Section 2 of the Existing Master Repurchase
Agreement is hereby amended by adding the following defined term in its proper
alphabetical order:

 

““30/40 Mortgage Loan” means a Mortgage Loan which (a) has an original term to
maturity of not more than thirty years from commencement of amortization, with a
balloon payment in year thirty based upon a forty year amortization schedule and
(b) is originated in accordance with the Underwriting Guidelines.”

 

SECTION 2.           Schedule 1. Schedule 1 of the Existing Master Repurchase
Agreement is hereby amended by deleting clauses (r) and (y) in their entirety
and replacing them with the corresponding clauses on Exhibit A hereto.

 

SECTION 3.           Conditions Precedent. This Amendment shall become effective
on March 21, 2006 (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

 

3.1 Delivered Documents. On the Amendment Effective Date, the Administrative
Agent shall have received the following documents, each of which shall be
satisfactory to the Administrative Agent in form and substance:

 

(a) this Amendment, executed and delivered by the duly authorized officers of
the Administrative Agent and the Sellers; and

 

--------------------------------------------------------------------------------


 

(b) such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

SECTION 4.           Representations and Warranties. Each Seller hereby
represents and warrants to the Administrative Agent that it is in compliance
with all the terms and provisions set forth in the Master Repurchase Agreement
on its part to be observed or performed, and that no Event of Default has
occurred or is continuing, and hereby confirms and reaffirms the representations
and warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 5.           Limited Effect. Except as expressly amended and modified by
this Amendment, the Existing Master Repurchase Agreement is hereby amended by
shall continue to be, and shall remain, in full force and effect in accordance
with its terms.

 

SECTION 6.           Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 7.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Administrative Agent:

CREDIT SUISSE, NEW YORK BRANCH,
as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anthony Giordano

 

 

 

Name:

Anthony Giordano

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joseph Soave

 

 

 

Name:

Joseph Soave

 

 

Title:

Director

 

 

 

 

 

 

Seller:

FIELDSTONE MORTGAGE COMPANY,
as a Seller

 

 

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

 

Seller:

FIELDSTONE INVESTMENT
CORPORATION,
as a Seller

 

 

 

 

 

 

 

By:

/s/ Mark C. Krebs

 

 

 

Name:

Mark C. Krebs

 

 

Title:

Sr. Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

Exhibit A to Amendment No. 1

 

Schedule 1

 

“(r) Origination; Payment Terms. The Mortgage Loan was originated by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority. Principal and/or interest payments on
the Mortgage Loan commenced no more than 60 days after funds were disbursed in
connection with the Mortgage Loan. With respect to adjustable rate Mortgage
Loans, the  Mortgage Interest Rate is adjusted on each Interest Rate Adjustment
Date to equal the Index plus the Gross Margin (rounded up or down to the nearest
.125%), subject to the Mortgage Interest  Rate Cap. The Mortgage Note is payable
on the first day of each month in equal monthly  installments of principal
and/or interest (subject to a balloon payment in the case of a 30/40  Mortgage
Loan and an “interest only” period in the case of Interest Only Loans), which
 installments of interest (a) with respect to adjustable rate Mortgage Loans are
subject to change on the Interest Rate Adjustment Date due to adjustments to the
Mortgage Interest Rate on each  Interest Rate Adjustment Date and (b) with
respect to Interest Only Loans are subject to change on the Interest Only
Adjustment Date due to adjustments to the Mortgage Interest Rate on each
Interest Only Adjustment Date, in both cases with interest calculated and
payable in arrears,  sufficient to amortize the Mortgage Loan fully by the
stated maturity date, over an original term of not more than 30 years from
commencement of amortization (except with respect to any 30/40 Mortgage Loans).
No 30/40 Mortgage Loan has a balloon payment due prior to the date which is 15
years following the origination date. The Due Date of the first payment under
the Mortgage Note is no more than 60 days from the date of the Mortgage Note.”

 

“(y) No Buydown Provisions; No Graduated Payments or Contingent Interests.
Except with respect to Agency Mortgage Loans, the Mortgage Loan does not contain
provisions pursuant to which Monthly Payments are paid or partially paid with
funds deposited in any separate account established by the applicable Seller,
the Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor nor does it contain any other similar provisions which may
constitute a “buydown” provision. The Mortgage Loan is not a graduated payment
mortgage loan (except with respect to 30/40 Mortgage Loans) and the Mortgage
Loan does not have a shared appreciation or other contingent interest feature.”

 

--------------------------------------------------------------------------------